Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 (212) 735-3000 Fax:(212) 735-2000 http://www.skadden.com DIRECT DIAL 212-735-3859 EMAIL ADDRESS Veronica.Castillo@SKADDEN.COM April 1, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 RE: The Cushing MLP Total Return Fund (the “Fund”) File No. 811-22072 Ladies and Gentlemen: Electronically transmitted herewith for filing on behalf of the Fund is the Fund's Preliminary Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended, (the "Proxy Statement"). The Proxy Statement describes the proposals to be submitted to shareholders of the Fund for their approval at the upcoming annual shareholder meeting. If you have any questions or comments, or require any additional information in connection with the Proxy Statement, please telephone me at (212) 735-3859. Sincerely, /s/ Veronica Castillo Veronica Castillo
